Citation Nr: 1111202	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine, sacroiliitis (previously rated as rheumatoid arthritis with ankylosing spondylitis).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active service extended from June 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In March 2008, the Board denied the claim.  In July 2010, the United States Court of Appeals for Veterans Claims vacated the Board's decision and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue on appeal involves rating the Veteran's low back disability.  The exact nature of the disability is somewhat in question and requires a review.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service treatment records reveal that the Veteran complained of generalized pain and swelling of multiple joints including left ankle, left foot, right shoulder, feet, and low back.  Three potential disorders were considered as the cause of the joint pain:  Reiter's Disease, rheumatoid arthritis, and ankylosing spondylitis.  The Board accepts that these diseases are all considered rheumatoid diseases which are related in the nature of causing inflammatory joint pain symptoms.  

Ultimately, an April 1973 Medical Board Report indicated a diagnosis of "probable rheumatoid arthritis, multiple joints (cannot rule out ankylosing spondylitis)."  Based upon this last diagnosis in service, an October 1973 RO rating decision granted service connection for rheumatoid arthritis and assigned a 20 percent rating pursuant to Diagnostic Code (DC) 5002.  

The Veteran's symptoms of multiple joint pain tended to subside over time and his rating was reduced to noncompensable (0%).  The symptoms related to low back pain became predominant and a January 2002 rating decision assigned a 20 percent rating under DC 5292 for limitation of motion of the lumbar spine.  During this period of time, he was diagnosed with ankylosing spondylitis.  VA treatment records continue this diagnosis to present.  

Nonetheless, based on the Remand Order, clarification is needed to ascertain whether the Veteran's symptoms of joint pain in other joints, such as the shoulders and elbows, should be separately rated.  Therefore, an examination is needed to ascertain the exact nature of the disability to ensure it is properly rated.  The Veterans Court also indicated that there were potential defects in due process notice.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notice letter with respect to the claim on appeal which complies with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

2.  Obtain VA clinical records from the San Juan, Puerto Rico, VA Medical Center for the period from May 1, 2005, to the present.

3.  Schedule the Veteran for a rheumatology examination.  The examination report should include a detailed account of all joint pain, including low back pain, shoulder pain, and elbow pain pathology found to be present.  

All necessary tests should be conducted, including the appropriate laboratory testing for rheumatoid factors if needed, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the medical history of record with attention to the service treatment records showing varying diagnoses of rheumatoid arthritis and ankylosing spondylitis.  The examiner should also review the Veteran's medical history of post-service treatment and the diagnoses indicated.  The examiner should:

* Indicate whether the disability manifest during service, and currently present, is more properly diagnosed as rheumatoid arthritis or ankylosing spondylitis.

* Indicate if the Veteran has present symptoms joint pain which are related to the diagnosed disability, and are separate from his symptoms of pain and limitation of motion of the lumbosacral spine.  

4.  Schedule the Veteran for an examination to determine the present severity of the lumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

* Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

* State whether the Veteran has ankylosis in the thoracolumbar spine.

* Assess whether the Veteran has had any incapacitating episodes due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.

* The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his spine.

* Separately assess any neurological impairment as a result of the lumbar spine disability, including complaints of sciatica and pain in the lower extremities.  Identify the specific nerves involved and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis.

* The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his spine.

5.  Schedule the Veteran for an examination to identify and determine the etiology of any shoulder and left elbow pathology.  

All necessary tests should be conducted, including range of motion testing of both shoulders and the left elbow.  The examiner should:

* Indicate a diagnosis for the Veteran's shoulder and left elbow disorders and indicate if the symptoms of joint pain are related to, or manifestations of rheumatoid arthritis / ankylosing spondylitis.  

* The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his shoulders and left elbow.  

6.  With respect to ALL the examinations, a rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, the RO should review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  

8.  Following the above, readjudicate the claim on appeal.  Consider whether the Veteran's service-connected disability is more appropriately rated under DC 5240 for ankylosing spondylitis.  

If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

